                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )          Crim. No. 05-10080-JDT
VS.                                           )          Civ. No. 13-1255-JDT
                                              )
TIMOTHY WAYNE BOHANNON,                       )
                                              )
       Defendant.                             )
                                              )


             ORDER REINSTATING ORIGINAL SENTENCE AND
      DIRECTING ENTRY OF SECOND AMENDED CRIMINAL JUDGMENT


       On December 31, 2019, the Court issued an order for the Defendant, Timothy

Wayne Bohannon, to show cause why his original sentence in this case should not be

reinstated in accordance with the decision by the Sixth Circuit reversing the relief

previously granted pursuant to 28 U.S.C. § 2255. (No. 13-1255, ECF No. 45.) Defendant

responded, through counsel, on January 21, 2020, stating that he has no basis for arguing

that the mandate of the Court of Appeals should not be followed. (Id. ECF No. 46.)

       Accordingly, based on the mandate of the Sixth Circuit and the decision in United

States v. Stitt, 139 S. Ct. 399 (2018), a second amended criminal judgment will be entered

reinstating Bohannon’s sentence of 180 months in the custody of the Bureau of Prisons and

a 3-year term of supervised release. The second amended judgment shall provide that

Bohannon will self-surrender for service of his sentence at the institution designated by the
Bureau of Prisons at the date and time specified by the U.S. Marshal, which shall be at least

sixty (60) days after the date the second amended judgment is entered.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                             2
